 



Exhibit 10.30
KEYCORP
DEFERRED BONUS PLAN
ARTICLE I
          In accordance with the requirements of the American Jobs Creation Act
of 2004, the KeyCorp Signing Bonus Plan (“Plan”) as originally established
January 1, 1999, and thereafter amended and restated in its entirety as the
KeyCorp Deferred Bonus Plan effective January 1, 2005, is hereby amended and
restated in its entirety as of December 31, 2007. The Plan as amended and
restated, continues to be structured to provide for the mandatory deferral of
certain bonuses granted to selected employees of KeyCorp. As structured, the
Plan is intended to provide those selected employees of KeyCorp with a
tax-favorable savings vehicle, while allowing KeyCorp to retain the employee’s
continued employment. It is the intention of KeyCorp, and it is the
understanding of those employees who become covered under the Plan, that the
Plan is unfunded for tax purposes. It is also the understanding of those
employees covered under the Plan that the Plan will be administered in
accordance with the requirements of Section 409A of the Code.
ARTICLE II
DEFINITIONS
          2.1 Meaning of Definitions. For the purposes of this Plan, the
following words and phrases shall have the meanings hereinafter set forth,
unless a different meaning is clearly required by the context:

  (a)   “Beneficiary” shall mean the person, persons or entity entitled under
Article VIII to receive any Plan benefits payable after a Participant’s death.  
  (b)   “Board” shall mean the Board of Directors of KeyCorp, the Board’s
Compensation and Organization Committee, or any other committee designated by
the Board or a subcommittee designated by the Board’s Compensation and
Organization Committee.     (c)   “Change of Control” shall be deemed to have
occurred if under a rabbi trust arrangement established by KeyCorp (“Trust”), as
such Trust may from time to time be amended or substituted, the Corporation is
required to fund the Trust because a “Change of Control”, as defined in the
Trust, has occurred on and after January 1, 1999.     (d)   “Common Stock
Account” shall mean the investment account established under the Plan for
bookkeeping purposes in which the Participant shall have his or her Deferred
Bonus credited. A Participant’s Deferred Bonus shall be credited based on a
bookkeeping allocation of KeyCorp Common Shares (both whole and fractional
rounded to the nearest one-hundredth of a share) (“Common Shares”), which on the
date credited shall be equal in market value (as determined under the last
sentence of this Section 2.1(d)) to the amount of the Deferred Bonus. The Common
Stock Account shall also reflect on a bookkeeping basis all dividends, gains,
and losses attributable to such Common Shares. All Deferred Bonuses credited to
the Common Stock

 



--------------------------------------------------------------------------------



 



          Account shall be based on the New York Stock Exchange’s closing price
for such Common Shares as of the day such Deferred Bonus is credited to the
Participant’s Plan Account.

  (e)   “Corporation” shall mean KeyCorp, an Ohio corporation, its corporate
successors, and any corporation or corporations into or with which it may be
merged or consolidated.     (f)   “Date of Hire” shall mean the first day an
Employee commences active employment with an Employer.     (f)   “Determination
Date” shall mean as of the date that the Participant vests in his or her
Deferred Bonus amount.     (g)   “Disability” shall mean (1) a physical or
mental disability which prevents a Participant from performing the duties the
Participant was employed to perform for his or her Employer when such disability
commenced, (2) has resulted in the Participant’s absence from work for 180
qualifying days, and (3) application has been made for the Participant’s
disability coverage under the KeyCorp Long Term Disability Plan.     (h)  
“Distribution Agreement” shall mean the executed agreement submitted by the
Employee to the Corporation in conjunction with the Employee’s execution of his
or her employment agreement or as otherwise required by the Corporation, which
shall contain, in pertinent part, the Employee’s distribution instructions for
such Deferred Bonus when vested. In the event the Employee elects to transfer
his or her vested Deferred Bonus to the KeyCorp Deferred Savings Plan, the
transferred Deferred Bonus shall be subject to a mandatory 5 year deferral
period from the date such Deferred Bonus has vested and been transferred to the
KeyCorp Deferred Savings Plan (i.e. the date that it is otherwise payable to the
Participant) under the subsequent election requirements of Section 409A of the
Code. An Employee’s election to transfer a vested Deferred Bonus to the KeyCorp
Deferred Savings Plan shall be made a minimum of twelve full months prior to the
date in which the Employee vests in such Deferred Bonus, in accordance with the
requirements of Section 409A.     (i)   “Employee” shall mean a common law
employee who is employed by an Employer.     (j)   “Employer” shall mean the
Corporation and any of its subsidiaries or affiliates, unless specifically
excluded as an Employer for Plan purposes by written action by an officer of the
Corporation. An Employer’s Plan participation shall be subject to all conditions
and requirements made by the Corporation, and each Employer shall be deemed to
have appointed the Plan Administrator as its exclusive agent under the Plan as
long as it continues as an Employer.     (k)   “Harmful Activity” shall have
occurred if the Participant shall do any one or more of the following. This
provision shall survive the Participant’s termination of employment with Key:

  (i)   Use, publish, sell, trade or otherwise disclose Non-Public Information
of KeyCorp unless such prohibited activity was inadvertent, done in good faith
and did not cause significant harm to KeyCorp.

2



--------------------------------------------------------------------------------



 



  (ii)   After notice from KeyCorp, fail to return to KeyCorp any document,
data, or thing in his or her possession or to which the Participant has access
that may involve Non-Public Information of KeyCorp.     (iii)   After notice
from KeyCorp, fail to assign to KeyCorp all right, title, and interest in and to
any confidential or non-confidential Intellectual Property which the Participant
created, in whole or in part, during employment with KeyCorp, including, without
limitation, copyrights, trademarks, service marks, and patents in or to (or
associated with) such Intellectual Property.     (iv)   After notice from
KeyCorp, fail to agree to do any acts and sign any document reasonably requested
by KeyCorp to assign and convey all right, title, and interest in and to any
confidential or non-confidential Intellectual Property which the Participant
created, in whole or in part, during employment with KeyCorp, including, without
limitation, the signing of patent applications and assignments thereof.     (v)
  Upon the Participant’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with KeyCorp, solicit or entice for employment
or hire any KeyCorp employee.     (vi)   Upon the Participant’s own behalf or
upon behalf of any other person or entity that competes or plans to compete with
KeyCorp, call upon, solicit, or do business with (other than business which does
not compete with any business conducted by KeyCorp) any KeyCorp customer the
Participant called upon, solicited, interacted with, or became acquainted with,
or learned of through access to information (whether or not such information is
or was non-public) while the Participant was employed at KeyCorp unless such
prohibited activity was inadvertent, done in good faith, and did not involve a
customer whom the Participant should have reasonably known was a customer of
KeyCorp.     (vii)   Upon the Participant’s own behalf or upon behalf of any
other person or entity that competes or plans to compete with KeyCorp, after
notice from KeyCorp, continue to engage in any business activity in competition
with KeyCorp in the same or a closely related activity that the Participant was
engaged in for KeyCorp during the one year period prior to the termination of
the Participant’s employment.         For purposes of this Section 2.1(k) the
term:         “Intellectual Property” shall mean any invention, idea, product,
method of doing business, market or business plan, process, program, software,
formula, method, work of authorship, or other information, or thing relating to
KeyCorp or any of its businesses.         “Non-Public Information” shall mean,
but is not limited to, trade secrets, confidential processes, programs,
software, formulas, methods, business information or plans, financial
information, and listings of names (e.g., employees, customers, and suppliers)
that are developed, owned, utilized, or maintained by an employer such as
KeyCorp, and that of its customers or suppliers, and that are not generally
known by the public.

3



--------------------------------------------------------------------------------



 



      “KeyCorp” shall include KeyCorp, its subsidiaries, and its affiliates.

  (l)   “Deferred Bonus” shall mean all or any portion of the Employee’s bonus
award that the Employer automatically defers to the Plan.     (m)  
“Participant” shall mean an Employee who meets the eligibility and participation
requirements set forth in Section 3.1 of the Plan.     (n)   “Plan” shall mean
the KeyCorp Deferred Bonus Plan with all amendments hereafter made.     (o)  
“Plan Account” shall mean the bookkeeping account established by the Corporation
for each Plan Participant, which shall reflect the Employee’s Deferred Bonus
deferred to the Plan on a bookkeeping basis, with all earnings, dividends,
gains, and losses thereon. Plan Accounts shall not constitute separate Plan
funds or separate Plan assets. Neither the maintenance of, nor the crediting of
amounts to such Plan Accounts shall be treated (i) as the allocation of any
Corporation assets to, or a segregation of any Corporation assets in any such
Plan Accounts, or (ii) as otherwise creating a right in any person or
Participant to receive specific assets of the Corporation.     (p)   “Plan Year”
shall mean the calendar year.     (q)   “Termination Under Limited
Circumstances” shall mean the termination (whether by the Participant or the
Employer) of a Participant’s employment from his or her Employer, and from any
other Employer (i) under circumstances in which the Participant is entitled to
receive severance benefits or salary continuation benefits under the KeyCorp
Separation Pay Plan, (ii) under circumstances in which the Participant is
entitled to severance benefits or salary continuation or similar benefits under
a change of control agreement or employment agreement within two years after a
change of control (as defined by such agreement) has occurred, or (iii) as
otherwise expressly approved by an officer of the Corporation.     (s)  
“Termination of Employment” shall mean the voluntary or involuntary termination
of the Participant’s employment from his or her Employer and from any other
Employer, but shall not include the Participant’s Termination Under Limited
Circumstances or termination as a result of Disability or death.

          2.2 Pronouns. The masculine pronoun wherever used herein includes the
feminine in any case so requiring, and the singular may include the plural.
ARTICLE III
ELIGIBILITY AND PARTICIPATION
          3.1 Eligibility and Participation. An Employee shall become a Plan
Participant upon the Employer’s mandatory deferral of the Employee’s Deferred
Bonus.

4



--------------------------------------------------------------------------------



 



ARTICLE IV
DEFERRED BONUS
          4.1 Crediting of the Deferred Bonus. A Deferred Bonus shall be
credited on a bookkeeping basis to a Plan Account established in the
Participant’s name as of the date on which the Deferred Bonus would have been
payable to the Participant but for the Employer’s mandatory deferral of such
Deferred Bonus to the Plan (“Deferred Bonus Date”).
          4.2 Investment of Deferred Bonuses. All Deferred Bonuses shall be
automatically invested on a bookkeeping basis in the Plan’s Common Stock
Account.
          4.3 Determination of Amount. The Plan Administrator shall verify the
amount of the Participant’s Deferred Bonus, with all dividends, gains and
losses, if any, credited to each Participant’s Plan Account in accordance with
the provisions of the Plan. The reasonable and equitable decision of the Plan
Administrator as to the value of each Plan Account shall be conclusive and
binding upon the Participants and the Beneficiary of each deceased Participant
having any interest, direct or indirect in the Participant’s Plan Account. As
soon as reasonably practicable after the close of the Plan Year, the Corporation
shall send each Participant an itemized statement that shall reflect the
Participant’s Plan Account balance.
          4.4 Corporate Assets. All Deferred Bonuses, dividends, earnings and
any other gains and losses credited to each Participant’s Plan Account on a
bookkeeping basis, remain the assets and property of the Corporation, which
shall be subject to distribution to the Participant only in accordance with
Article VI of the Plan. Distributions made under the Plan shall be in the form
of Common Shares or as a bookkeeping plan-to-plan transfer to the KeyCorp
Deferred Savings Plan as provided for in Article VI hereof. Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Corporation. Nothing contained in the Plan shall create, or be construed as
creating a trust of any kind or any other fiduciary relationship between the
Participant, the Corporation, or any other person. It is the intention of the
Corporation and it is the understanding of the Participant that the Plan is an
unfunded Plan.
          4.5 No Present Interest. Subject to any federal statute to the
contrary, no right or benefit under the Plan and no right or interest in each
Participant’s Plan Account shall be subject to anticipation, alienation, sale,
assignment, pledge, encumbrance, or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber, or charge any right or benefit under
the Plan, or Participant’s Plan Account shall be void. No right, interest, or
benefit under the Plan or Participant’s Plan Account shall be liable for or
subject to the debts, contracts, liabilities, or torts of the Participant or
Beneficiary, including an domestic relations proceedings. If the Participant or
Beneficiary becomes bankrupt or attempts to alienate, sell, assign, pledge,
encumber, or charge any right under the Plan or Participant’s Plan Account, such
attempt shall be void and unenforceable.
ARTICLE V
VESTING
          5.1 Deferred Bonus Vesting. The calculation of a Participant’s vested
interest in the Deferred Bonus credited on a bookkeeping basis to the
Participant’s Plan Account shall be measured in whole calendar years. A
Participant shall become vested in the Deferred Bonus allocated on a bookkeeping
basis to the Participant’s Plan Account with all earnings, gains, and losses
thereon after

5



--------------------------------------------------------------------------------



 



three full calendar years of service with his or her Employer following the
Deferred Bonus Date (as defined in Section 4.1(a)). Alternatively, at the
Employer’s election, with such election having been communicated to the Employee
in writing prior to the Deferred Bonus Date, the Employee shall become vested in
his or her Deferred Bonus under the following three-year graded vesting schedule
(or such other multi-year vesting schedule as is expressly communicated in
writing to the Employee by the Employer prior to the Participant’s Deferred
Bonus Date):
     (a) One full calendar year from the Participant’s Deferred Bonus Date but
less than two full calendar years from such Deferred Bonus Date
............................................................33%.
     (b) Two full calendar years from the Participant’s Deferred Bonus Date but
less than three full calendar years from such Deferred Bonus Date
............................................................66%.
     (c) Three full calendar years from the Participant’s Deferred Bonus Date
............................................................100%.
Notwithstanding the foregoing provisions of this Section 5.1, however, a
Participant shall become fully vested in the Deferred Bonus credited on a
bookkeeping basis to the Participant’s Plan Account upon the Participant’s
Termination Under Limited Circumstances, Disability or death.
          5.2 Forfeiture of the Participant’s Deferred Bonus. Notwithstanding
any provision of the Plan to the contrary, upon the Participant’s Termination of
Employment, the not vested Deferred Bonus credited on a bookkeeping basis to the
Participant’s Plan Account with all earnings and gains thereon shall be
automatically forfeited as of the Participant’s last day of employment.
ARTICLE VI
DISTRIBUTION OF PLAN BENEFITS
          6.1 Distribution of the Participant’s Deferred Bonus. A Participant’s
vested Deferred Bonus with all earnings and gains thereon shall be distributed
from the Plan concurrently with or immediately following the Participant’s
vesting in his or her Deferred Bonus in accordance with the distribution
directions provided by the Participant in his or her Distribution Agreement, as
follows:

  (a)   as a single lump sum distribution of Common Shares, or     (b)   as a
plan-to-plan transfer of the Participant’s vested Deferred Bonus to the KeyCorp
Deferred Savings Plan, provided, that the Participant is in a benefits
designator 86 or above and is otherwise eligible to participate in the KeyCorp
Deferred Savings Plan. Such plan-to-plan transfer will be subject to the
subsequent election provisions of Section 409A of the Code and will not be
subject to distribution from the Deferred Savings Plan until the subsequent
election requirements of Section 409A of the Code have been met.

Subject to the withholding requirements of Section 6.5 hereof, lump sum
distributions from the Plan shall be made in Common Shares based on the
bookkeeping number of whole and fractional Common Shares attributable to the
Participant’s vested Deferred Bonus maintained in the Plan’s Common Stock
Account as of the Determination Date concurrently with or immediately preceding
the date of such distribution. Participants’ Plan Account balances transferred
to the KeyCorp Deferred Savings Plan’s Common Stock Account will not be subject
to investment diversification and/or reallocation under the KeyCorp Deferred
Savings Plan.

6



--------------------------------------------------------------------------------



 



          6.2 Distributions Following Termination Under Limited Circumstances,
Disability or Death. Upon the Participant’s Termination Under Limited
Circumstances, Disability, or death, the Deferred Bonus credited to the
Participant’s Plan Account with all earnings, gains, and losses thereon shall
become immediately vested and shall be distributed to the Participant or the
Participant’s Beneficiary in a single lump sum distribution of Common Shares,
net of all applicable tax withholdings.
          6.3 Payment Limitation for Key Employees. Notwithstanding any other
provision of the Plan to the contrary, in the event that the Participant
constitutes a “key” employee of the Corporation (as that term is defined in
accordance with Section 416(i) of the Code without regard to paragraph
(5) thereof), distributions of the Participant’s vested Deferred Bonus shall not
be made before the first day of the seventh month following the Participant’s
date of separation from service (or, if earlier, the date of death of the
Participant). The term “separation from service” shall be defined for Plan
purposes in accordance with the requirements of Section 409A of the Code and
applicable regulations issued thereunder.
          6.4 Harmful Activity. If a Participant engages in any “Harmful
Activity” prior to or within twelve months after the Participant’s Termination
of Employment with an Employer, then all not vested Plan benefits shall be
immediately forfeited, and any Plan distributions made to the Participant within
one year prior to the Participant’s Termination or Retirement date shall be
fully repaid by the Participant to the Corporation within 60 days following the
Participant’s receipt of the Corporation’s notice of such Harmful Activity.
          The foregoing restrictions shall not apply in the event that the
Participant’s Termination of Employment within two years after a Change of
Control if any of the following have occurred: a relocation of the Participant’s
principal place of employment more than 35 miles from the Participant’s
principal place of employment immediately prior to the Change of Control, a
reduction in the Participant’s base salary after a Change of Control, or
Termination of Employment under circumstances in which the Participant is
entitled to severance benefits or salary continuation or similar benefits under
a change of control agreement, employment agreement, or severance or separation
pay plan.
          The determination by the Corporation as to whether a Participant has
engaged in a “Harmful Activity” prior to or within twelve months after the
Participant’s termination of employment with an Employer shall be final and
conclusive upon the Participant and upon all other Persons.
          6.5 Withholding. The withholding of taxes with respect to any Deferred
Bonus with all earnings and gains thereon shall be made at such time as it
becomes required by any state, federal or local law; such taxes shall be
withheld from the Deferred Bonus in accordance with applicable law and shall be
paid by reducing the number of Common Shares to be distributed to the
Participant based on such Common Shares’ market value as of the distribution
date.
          6.6 Facility of Payment. If it is found that any individual to whom an
amount is payable hereunder is incapable of attending to his or her financial
affairs because of any mental or physical condition, including the infirmities
of advanced age, such amount (unless prior claim therefor shall have been made
by a duly qualified guardian or other legal representative) may, in the
discretion of the Corporation, be paid to another person for the use or benefit
of the individual found incapable of attending to his or her financial affairs
or in satisfaction of legal obligations incurred by or on behalf of such
individual. Any such payment shall be charged to the Participant’s Plan Account
from which any such payment would otherwise have been paid to the individual
found incapable of attending to his or her financial affairs, and shall be a
complete discharge of any liability therefor under the Plan.

7



--------------------------------------------------------------------------------



 



ARTICLE VII
BENEFICIARY DESIGNATION
          7.1 Beneficiary Designation. Subject to Section 7.3 hereof, each
Participant shall have the right, at any time, to designate one or more persons
or an entity as Beneficiary (both primary as well as secondary) to whom benefits
under this Plan shall be paid in the event of Participant’s death prior to
complete distribution of the Participant’s vested Plan Account. Each Beneficiary
designation shall be in a written form prescribed by the Corporation and shall
be effective only when filed with the Corporation during the Participant’s
lifetime.
          7.2 Changing Beneficiary. Any Beneficiary designation may be changed
by the Participant without the consent of the previously named Beneficiary by
the Participant’s filing of a new designation with the Corporation. The filing
of a new designation shall cancel all designations previously filed by the
Participant.
          7.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary (including all contingent Beneficiaries) designated by a deceased
Participant dies before the Participant, or if the Beneficiary disclaims his or
her interest in such benefit, the Participant’s Beneficiary shall be the
Participant’s estate.
ARTICLE VIII
ADMINISTRATION
          8.1 Administration. The Corporation, as the “Plan Administrator” shall
be responsible for the general administration of the Plan, for carrying out the
provisions hereof, and for making payments hereunder. The Corporation shall have
the sole and absolute discretionary authority and power to carry out the
provisions of the Plan, including, but not limited to, the authority and power
(a) to determine all questions relating to the eligibility for and the amount of
any benefit to be paid under the Plan, (b) to determine all questions pertaining
to claims for benefits and procedures for claim review, (c) to resolve all other
questions arising under the Plan, including any questions of construction and/or
interpretation, and (d) to take such further action as the Corporation shall
deem necessary or advisable in the administration of the Plan. All findings,
decisions, and determinations of any kind made by the Plan Administrator shall
not be disturbed unless the Plan Administrator has acted in an arbitrary and
capricious manner. Subject to the requirements of law, the Plan Administrator
shall be the sole judge of the standard of proof required in any claim for
benefits and in any determination of eligibility for a benefit. All decisions of
the Plan Administrator shall be final and binding on all parties. The
Corporation may employ such attorneys, investment counsel, agents, and
accountants as it may deem necessary or advisable to assist it in carrying out
its duties hereunder. The actions taken and the decisions made by the
Corporation hereunder shall be final and binding upon all interested parties
subject, however, to the provisions of Section 8.2. The Plan Year, for purposes
of Plan administration, shall be the calendar year.
          8.2 Claims Review Procedure. Whenever the Plan Administrator decides
for whatever reason to deny, whether in whole or in part, a claim for benefits
under this Plan filed by any person (herein referred to as the “Claimant”), the
Plan Administrator shall transmit a written notice of its decision to the
Claimant, which notice shall be written in a manner calculated to be understood
by the Claimant and shall contain a statement of the specific reasons for the
denial of the claim and a statement advising the Claimant that, within 60 days
of the date on which he or she receives such notice, he or she may

8



--------------------------------------------------------------------------------



 



obtain review of the decision of the Plan Administrator in accordance with the
procedures hereinafter set forth. Within such 60-day period, the Claimant or his
or her authorized representative may request that the claim denial be reviewed
by filing with the Plan Administrator a written request therefor, which request
shall contain the following information:

  (a)   the date on which the request was filed with the Plan Administrator;
provided, however, that the date on which the request for review was in fact
filed with the Plan Administrator shall control in the event that the date of
the actual filing is later than the date stated by the Claimant pursuant to this
paragraph (a);     (b)   the specific portions of the denial of his or her claim
which the Claimant requests the Plan Administrator to review;     (c)   a
statement by the Claimant setting forth the basis upon which he or she believes
the Plan Administrator should reverse its previous denial of the claim and
accept the claim as made; and     (d)   any written material which the Claimant
desires the Plan Administrator to examine in its consideration of his or her
position as stated pursuant to paragraph (b) above.

          In accordance with this Section 8.2, if the Claimant requests a review
of the claim decision, such review shall be made by the Plan Administrator, who
shall, within sixty (60) days after receipt of the request form, review and
render a written decision on the claim containing the specific reasons for the
decision including reference to Plan provisions upon which the decision is
based. All findings, decisions, and determinations of any kind made by the Plan
Administrator shall not be modified unless the Plan Administrator has acted in
an arbitrary and capricious manner. Subject to the requirements of law, the Plan
Administrator shall be the sole judge of the standard of proof required in any
claim for benefits, and any determination of eligibility for a benefit. All
decisions of the Plan Administrator shall be binding on the claimant and upon
all other persons or entities. If the Participant or Beneficiary shall not file
written notice with the Plan Administrator at the times set forth above, such
individual shall have waived all benefits under the Plan other than as already
provided, if any, under the Plan.
ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN
          9.1 Reservation of Rights. The Corporation reserves the right to
terminate the Plan at any time by action of the Board of Directors of the
Corporation, or any duly authorized committee thereof, and to modify or amend
the Plan, in whole or in part, at any time and for any reason, subject to the
following:

  (a)   Preservation of Account Balance. No termination, amendment, or
modification of the Plan shall reduce (i) the amount of Deferred Bonuses, and
(ii) all earnings and gains on such Deferred Bonuses that have accrued up to the
effective date of the termination, amendment, or modification.     (b)   Changes
in Earnings Rate. No amendment or modification of the Plan shall reduce the rate
of earnings to be credited on Deferred Bonuses with all earnings and gains
accrued thereon under the Common Stock Account until the close of the applicable
Plan Year in which such amendment or modification is made.

9



--------------------------------------------------------------------------------



 



          9.2 Effect of Plan Termination. If the Corporation terminates the
Plan, either in whole or in part, the Plan Administrator shall not accept any
additional Deferred Bonuses. If such a termination occurs, the Plan shall
continue to operate and to be effective with regard to those Deferred Bonuses
maintained in the Plan prior to the effective date of such termination.
ARTICLE X
CHANGE OF CONTROL
          10.1 Change of Control. Notwithstanding any other provision of the
Plan to the contrary, in the event of a Change of Control as defined in
accordance with Section 2.1(c) of the Plan, no amendment or modification of the
Plan may be made at any time on or after such Change of Control (1) to reduce or
modify a Participant’s Pre-Change of Control Account Balance, or (2) to reduce
or modify the Common Stock Accounts’ method of calculating earnings, gains,
and/or losses on the Participant’s Pre-Change of Control Account Balance. For
purposes of this Section 10.1, the term “Pre-Change of Control Account Balance”
shall mean, with regard to any Plan Participant, the aggregate undistributed
amount of the Participant’s Deferred Bonus with all earnings, gains, and losses
thereon which are credited to the Participant’s Plan Account through the close
of the calendar year in which such Change of Control occurs.
          10.2 Common Stock Conversion. In the event of a transaction or
occurrence in which the Common Shares of the Corporation are converted into or
exchanged for securities, cash and/or other property as a result of any capital
reorganization or reclassification of the capital stock of the Corporation, or
consolidation or merger of the Corporation with or into another corporation or
entity, or the sale of all or substantially all of its assets to another
corporation or entity, the Corporation shall cause the Common Stock Account to
reflect on a bookkeeping basis the securities, cash and other property that
would have been received in such reorganization, reclassification,
consolidation, merger or sale in an equivalent amount of Common Shares equal to
the balance in the Common Stock Account and, from and after such reorganization,
reclassification, consolidation, merger or sale, the Common Stock Account shall
reflect on a bookkeeping basis all dividends, interest, earnings and losses
attributable to such securities, cash, and other property.
          10.3 Amendment in the Event of a Change of Control. On and after a
Change of Control, the provisions of Article II, Article IV, Article V,
Article VI, Article VII, Article VIII, Article IX, and this Article X, may not
be amended or modified as such Sections and Articles apply with regard to the
Participants’ Pre-Change of Control Account Balances.
ARTICLE XI
MISCELLANEOUS PROVISIONS
          11.1 Unfunded Plan. This Plan is an unfunded plan maintained primarily
to provide deferred compensation benefits for a select group of “management or
highly-compensated employees.”
          11.2 No Commitment as to Employment. Nothing herein contained shall be
construed as a commitment or agreement upon the part of any Employee hereunder
to continue his or her employment with an Employer, and nothing herein contained
shall be construed as a commitment on the part of any Employer to continue the
employment, rate of compensation, or terms and conditions of employment of

10



--------------------------------------------------------------------------------



 



any Employee hereunder for any period. All Participants shall remain subject to
discharge to the same extent as if the Plan had never been put into effect.
          11.3 Benefits. Nothing in the Plan shall be construed to confer any
right or claim upon any person, firm, or corporation other than the
Participants, former Participants, and Beneficiaries.
          11.4 Absence of Liability. No member of the Board of Directors of the
Corporation or a subsidiary or committee authorized by the Board of Directors,
or any officer of the Corporation or a subsidiary or officer of a subsidiary
shall be liable for any act or action hereunder, whether of commission or
omission, taken by any other member, or by any officer, agent, or Employee,
except in circumstances involving bad faith or willful misconduct, for anything
done or omitted to be done.
          11.5 Expenses. The expenses of administration of the Plan shall be
paid by the Corporation.
          11.6 Precedent. Except as otherwise specifically agreed to by the
Corporation in writing, no action taken in accordance with the Plan by the
Corporation shall be construed or relied upon as a precedent for similar action
under similar circumstances.
          11.7 Withholding. The Corporation shall withhold any tax that the
Corporation in its discretion deems necessary to be withheld from any payment to
any Participant, former Participant, or Beneficiary hereunder, by reason of any
present or future law.
          11.8 Validity of Plan. The validity of the Plan shall be determined
and the Plan shall be construed and interpreted in accordance with the laws of
the State of Ohio. The invalidity or illegality of any provision of the Plan
shall not affect the validity or legality of any other part thereof.
          11.9 Parties Bound. The Plan shall be binding upon the Employers,
Participants, former Participants, and Beneficiaries hereunder, and, as the case
may be, the heirs, executors, administrators, successors, and assigns of each of
them.
          11.10 Headings. All headings used in the Plan are for convenience of
reference only and are not part of the substance of the Plan.
          11.11 Duty to Furnish Information. The Corporation shall furnish to
each Participant, former Participant, or Beneficiary any documents, reports,
returns, statements, or other information that it reasonably deems necessary to
perform its duties imposed hereunder or otherwise imposed by law.
          11.12 Validity. In case any provision of this Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Plan shall be construed and enforced
as if such illegal and invalid provision had never been inserted herein.
          11.13 Notice. Any notice required or permitted under the Plan shall be
deemed sufficiently provided if such notice is in writing and hand delivered or
sent by registered or certified mail. Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or on the receipt for registration or certification. Mailed notice
to the Corporation shall be directed to the Corporation’s address, attention:
KeyCorp Compensation and Benefits Department. Mailed notice to a Participant or
Beneficiary shall be directed to the individual’s last known address in the
Employer’s records
          11.14 Successors. The provisions of this Plan shall bind and inure to
the benefit of each Employer and its successors and assigns. The term successors
as used herein shall include any corporate

11



--------------------------------------------------------------------------------



 



or other business entity, which shall, whether by merger, consolidation,
purchase or otherwise, acquire all or substantially all of the business and
assets of an Employer.
ARTICLE XII
COMPLIANCE WITH
SECTION 409A OF THE CODE
          12.1 Compliance With Section 409A. The Plan is intended to provide for
the deferral of compensation in accordance with the provisions of Section 409A
of the Code and regulations and published guidance issued pursuant thereto.
Accordingly, the Plan shall be construed in a manner consistent with those
provisions and may at any time be amended in the manner and to the extent
determined necessary or desirable by the Corporation to reflect or otherwise
facilitate compliance with such provisions with respect to amounts deferred on
and after January 1, 2005. Notwithstanding any provision of the Plan to the
contrary, no otherwise permissible election, deferral, accrual, or distribution
shall be made or given effect under the Plan that would result in a violation,
early taxation, or assessment of penalties or interest of any amount under
Section 409A of the Code.
     IN WITNESS WHEREOF, KeyCorp has caused this KeyCorp Deferred Bonus Plan to
be executed this 20th day of December, 2007, to be effective as of December 31,
2007.

                          KEYCORP      
 
                   
 
  By:   /s/ Thomas E. Helfrich                               Title:  Executive
Vice President        

12